

PROMISSORY NOTE


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, ASAMENDED
(THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOTBE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF IN THE ABSENCE OF ANYEFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT OR AN EXEMPTIONTHEREFROM UNDER THE ACT, THE RULES AND REGULATIONS
THEREUNDERAND APPLICABLE STATE LAWS.


Issue Date: August 23, 2007
Original Principal Amount: $1,000,000



FOR VALUE RECEIVED, NuGen Mobility, a Delaware corporation with its
principalplace of business at 44645 Guilford Drive, Suite 201, Ashburn, VA 20147
(“Maker”), herebypromises to pay to the order of New Generation Motors
Corporation, a Delaware corporation with itsexecutive offices at 44645 Guilford
Drive, Suite 201, Ashburn, Virginia 20147 (“Holder”) (or such otheraddress as
Holder may specify by written notice to Maker), the principal amount of One
Million Dollars($1,000,000), together with simple interest thereon until paid in
full at the rate of six percent (6%) perannum.


1. Payment of Principal and Interest. Payments of principal plus interest on the
unpaid principal balance of this Promissory Note (the “Note”) outstanding from
time to time shall be payable in accordance with the following:


(a) Schedule of Payments. Subject to Section 1(b), Maker shall make payments on
the Note pursuant to the following schedule:


(i) Beginning in the second full quarter following the Closing Date, Maker shall
make quarterly payments on the Note, each in an amount equal to the product of
(A) two hundredths (.02) multiplied by (B) the amount equal to the Gross
Revenues earned in such calendar quarter during the remainder of calendar year
2007;


(ii) Maker shall make quarterly payments on the Note, each in an amount equal to
the product of (A) three-hundredths (.03) multiplied by (B) the amount equal to
the Gross Revenues earned in such calendar quarter during calendar year 2008;


(iii) Maker shall make quarterly payments on the Note, each in an amount equal
to the product of (A) four-hundredths (.04) multiplied by (B) the amount equal
to the Gross Revenues earned in such calendar quarter during calendar year 2009;


(iv) Maker shall make quarterly payments on the Note, each in an amount equal to
the product of (A) five-hundredths (.05) multiplied by (B) the amount equal to
the Gross Revenues earned in such calendar quarter during calendar year 2010;


(v) Maker shall make quarterly payments on the Note, each in an amount equal to
the product of (A) six-hundredths (.06) multiplied by (B) the amount equal to
the Gross Revenues earned in such calendar quarter during calendar year 2011 and
subsequent calendar years thereafter until the final payment in full of any
remaining outstanding principal and interest under the Note.

 
 

--------------------------------------------------------------------------------

 

(b) Minimum Amounts. Notwithstanding anything to the contrary in Section 1(a),
Maker shall pay a minimum of $7,500 to Holder every quarter during each calendar
year in which payments to Holder could be required under Section 1(a) of this
Note; provided that to the extent any such amounts paid pursuant to this Section
1(b) exceed the amount that would otherwise be due under this Note, such amounts
paid pursuant to this Section 1(b) shall be treated as an advance against
amounts payable pursuant to Section 1(a) in respect of subsequent calendar
quarters.


(c) Timing for Payments. Maker’s payments under this Note shall be due and
payable on a quarterly basis within forty-five (45) days following the end of
the calendar quarter in which Maker receives the applicable Gross Proceeds.


(d) Application of Credits and Payments.


(i) The Credits, as that term is defined in the Purchase Agreement, shall be
applied to the Maker’s first payment under this Note and any and all subsequent
payments until such time as the aggregate amount of the Credits have been
credited against payments under this Note.


(ii) In determining the amount of interest payable under the Note, the amount of
principle outstanding to be used in making such determination shall be reduced
by the amount of any applicable Credits outstanding.


(iii) Notwithstanding anything to the contrary in this Section 1, all payments
made pursuant to this Section 1 shall be applied first to earned interest and
second to the outstanding principal under the Note and, to the extent of any
amount of Credits outstanding, as if no amount of the Credits shall have been
applied to such payments.


(e) Prepayment. This Note may be prepaid at any time, without premium or
penalty, in whole or in part. Any prepayment of principal shall be accompanied
by a payment of earned and unpaid interest in respect of the principal being
prepaid.


(f) Definition of Gross Revenues. “Gross Revenues” means the aggregate amount of
(i) all fees and other revenue that Purchaser actually receives from any source
following the Closing Date, (ii) the then-current fair market value of (x) the
Purchased Assets, or (y) the Business (as a going concern) or portion thereof
sold or otherwise transferred to an Affiliate of Purchaser and/or Eric Takamura,
and (iii) the proceeds from the sale or other disposition by Purchaser to any
other third party of all or any portion of (x) the Purchased Assets and/or (y)
the Business as a going concern following the Closing Date


2. Default and Acceleration Provisions.


(a) Repayment of all principal and interest under this Note will be accelerated
and shall be immediately due in full at the election of Holder by notice in
writing to Maker in the event (an “Event of Default”) Maker shall (i) fail to
make any payment due under this note, which failure continues for a period of
ten (10) days following Holder’ notice thereof, (ii) apply for or consent to the
appointment of a receiver, trustee or liquidator of Maker or any of its
property, (iii) admit in writing its general inability to pay its debts as they
mature, (iv) make a general assignment for the benefit of creditors, (v)
commence a voluntary case under the federal bankruptcy laws or file a petition
or answer seeking reorganization or an arrangement with creditors to take
advantage of any other bankruptcy, reorganization, insolvency, readjustment of
debt, dissolution or liquidation law or statute, or file an answer admitting the
material allegations of a petition filed against it in any proceeding under any
such law, or (vi) take corporate action for the purpose of effecting any of the
foregoing; or an order, judgment or decree shall be entered, without the
application, approval or consent of Maker, by any court of competent
jurisdiction, approving a petition seeking reorganization of Maker or of all or
a substantial part of the assets of Maker and such order, judgment or decree
shall continue unstayed and in effect for a period of sixty (60) days.

 
-2-

--------------------------------------------------------------------------------

 

(b) In the case of any Event of Default, Maker shall pay, on demand, all costs
of enforcement and collection of this Note incurred by Holder, including but not
limited to reasonable attorneys’ fees, disbursements and court costs. The
liability of Maker hereunder shall be unconditional and shall not be in any
manner affected by and right of setoff of Maker or any indulgence whatsoever
granted or consented to by Holder, including, without limitation, any extension
of time, renewal, waiver or other modification.


3. Rights and Remedies. Upon the occurrence of an Event of Default and at any
time thereafter, Holder shall have the rights and remedies provided herein and
under applicable law.


4. Miscellaneous.
(a) This Note may not be amended, modified or supplemented without the express
written consent of Holder and Maker. The failure by Holder to exercise any right
hereunder shall not be construed as a waiver of the right to exercise the same
or any other right at any time and from time to time thereafter. This Note may
not be changed or terminated orally or by estoppel or waiver or by any alleged
oral modification regardless of any claimed partial performance referable
thereto.


(b) None of the obligations of Maker under this Note may be assigned without the
prior written consent of Holder, and any purported assignment made without such
consent shall be void. The provisions of this Note shall be binding upon and
shall inure to the benefit of the parties hereto and their respective permitted
transferees, successors and assigns (each of which transferees, successors and
permitted assigns shall be deemed to be a party hereto for all purposes hereof).


(c) Maker hereby waives presentment, notice of dishonor, protest and notice of
protest, and any or all other notices or demands in connection with the
delivery, acceptance, performance, default, endorsement or guarantee of this
Note.


(d) All notices, consents, requests, instructions, approvals, demands and other
communications provided for herein shall be validly given, made or served if in
writing and delivered personally by hand, by a nationally recognized overnight
courier service (i.e., FedEx or United Parcel Service), by United States
certified or registered first class mail, postage prepaid with return receipt
requested, or by electronic or facsimile transmission. Each such notice,
consent, request, instruction, approval, demand or other communication shall be
effective if delivered (a) personally by hand or by a nationally recognized
overnight courier service, when delivered at the address specified in this
Section 4(d); (b) by United States certified or registered first class mail sent
to the address specified in this Section 4(d) on the date appearing on the
return receipt therefore; or (c) by electronic or facsimile transmission, when
such electronic or facsimile transmission is transmitted to the electronic mail
address or facsimile transmission number specified in this Section 4(d) and the
appropriate confirmation is received. In the event that a party is unable to
deliver a notice, consent, request, instruction, approval, demand, or other
communication due to the inaccuracy of the address or facsimile transmission
number provided by the other party pursuant to this Section 4(d), or the other
party’s failure to notify the party of a change of its address or facsimile
transmission number as specified pursuant to this Section 4(d), such notice,
consent, request, instruction, approval, demand, or other communication shall be
deemed to be effective upon confirmation by a nationally recognized overnight
courier service of its failure to complete delivery to the other party’s address
as set forth in this Section 4(d) (or other address duly given to the party by
the other party in accordance with this Section 4(d)).

 
-3-

--------------------------------------------------------------------------------

 

Addresses and facsimile transmission numbers for notices (unless and until
written notice is given of any other address or facsimile transmission number):


If to Maker, to:
NuGen Mobility, Inc.
44645 Guilford Drive, Suite 201
Ashburn, VA 20147
Attention: Eric Takamura
Fax: (703) 858-0699
Email: eric.takamura@ngmcorp.com


with a copy to:


Pepper Hamilton LLP
600 Fourteenth Street, NW
Washington, DC 20005-2004
Attention: Steve A. Mandell
Fax: (202) 220-1200
Email: mandells@pepperlaw.com


If to Holder, to:


New Generation Motors Corporation
c/o Henry, O'Donnell, Dahnke & Walther, P.C.
4103 Chain Bridge Road, Suite 100
Fairfax, Virginia 22030
Attention: Bruce W. Henry
Fax: (703) 273-6884
Email: bwh@henrylaw.com


(e) This Note shall be governed by and construed in accordance with the laws of
the Commonwealth of Virginia applicable to instruments made and to be performed
wholly within Virginia. If any provision of this Note is held to be illegal or
unenforceable for any reason whatsoever, such illegality or unenforceability
shall not affect the validity of any other provision hereof.


(f) IN ANY ACTION, SUIT OR PROCEEDING IN RESPECT OF OR ARISING OUT OF THIS NOTE,
MAKER WAIVES TRIAL BY JURY AND ANY OBJECTION BASED ON FORUM NON CONVENIENS OR
VENUE.

 
-4-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Maker has duly executed and delivered this Note as of the
day and year first above written.


NUGEN MOBILITY INC.
     
By: /s/ Eric Takamura
 
Name:
Eric Takamura
 
Title:
President
 


 
-5-

--------------------------------------------------------------------------------

 